DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

102 Rejections Withdrawn
The rejection of claims 1-7 under 35 USC 102(a)(2), outlined in the previous Office Action, is withdrawn.  Inventor’s arguments have been carefully considered and are persuasive.  The examiner is in agreement with inventor that the teachings of WO2020/142629 A1, the art of record in the rejection, with respect to a method of treating neuroblastoma does not find adequate support in the priority document (US 62/787,709) and thus cannot be afforded the priority document’s filing date.  

Claim Rejections - 35 USC § 102, MAINTIANED
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-15 and 21 remain rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by WO 2020/142629 A1 (which claims priority to US 62/787,709 filed 02 January 2019), cited in the IDS.  Inventor’s arguments have been carefully considered, but are not persuasive.  
As outlined in the previous Office Action, the reference teaches a method of treating a subject with cancer (wherein the cancer expresses high levels of HSSATII RNA) in a subject in need thereof (i.e. “[a] method for preventing growth of and/or treating a cancerous tumor and/or delaying onset of cancer from tumor-initiating cells…”), comprising administering an effective amount of a HERV-K reverse transcriptase blocking agent where the blocking agent is chosen from a list of 6 such agents one of which is rilpivirine (i.e. instant compound (II)) (page 99, claim 10).  The treatment of a variety of cancers is taught including, explicitly, neuroblastoma (page 59, line 11).  A range of dosages are explicitly taught between about 100 mg and 1000 mg administered once, twice, three times or four times per day (page 60, line 1).  Additional therapeutic agents may also be administered such as an antibody immunotherapy agent (page 100, claims 20 and 21; page 68, line 4).  Two other additional therapeutic agents that are explicitly taught are DNA hypomethylating agents (i.e. alkylating agents) and HSATII inhibitory nucleic acid agents (page 60, line 20; page 68, line 4).  A variety of DNA hypomethylating agents are taught as suitable (page 72, line 27).  Chemotherapeutic agents may be coadministered such as 5-fluorouracil (an anti-metabolite) (page 70, line 19).  Other immunotherapy agents which also may be administered and are explicitly taught are cyclophosphamide and oxaliplatin (page 70, line 3).  Compositions may be formulated such that they include a hypomethylating agent (page 61, line 28).  It is also explicitly taught that the prior art compositions may be formulated with other pharmaceutically active agents (i.e. besides hypomethylating agents) for administration in any convenient way parenteral, intravenous, tablet, pill, etc. (page 62, line 3, line 26).  
	Claim 14 is also included in this rejection because the mechanisms of action of melphalan and temozolomide are well-known in the art to be DNA alkylation.  That is, these active ingredients are alkylating agents.  
	Inventor argues that the priority document does not disclose support for neuroblastoma and thus the reference fails to describe the instantly claimed subject matter before the effective filing date of the instant invention.  However, the examiner notes that US 62/787,709, the priority document, explicitly teaches rilpivirine in a short list of non-nucleoside reverse transcriptase inhibitors useful as HERV-K RT blocking agents (page 2, line 22).  The priority document also teaches combination therapies of HERV-K RT blocking agents and additional therapeutic agents such as DNA hypomethylating agents, immunotherapeutic agents, etc. (page 59, beginning at line 5).  Thus, there is support in the priority document for compositions comprising rilpivirine (instant compounds of Formula (I) and (II)) and additional therapeutic agents.  While the examiner is in agreement with inventor that neuroblastoma is not reasonably supported by the priority document, the examiner respectfully points out that instant claims 13-15 and 21 are drawn simply to a composition comprising instant compounds of Formula (I) and (II) (rilpivirine) and including one or more chemotherapeutic agents (selected from alkylating agents, anti-metabolites, etc.) or biological agents (selected from vaccines, cytokines, protein or peptide drugs, etc.).  And that even though the instant composition is taught as composition for preventing growth of and/or treating a cancerous tumor and/or delaying onset of cancer from tumor-initialing cells where the cancerous tumor and/or cancer is neuroblastoma, the prior art composition must intrinsically possess these properties since the compositions are the same.  

Double Patenting Rejections, MAINTAINED
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of (parent) U.S. Patent No. 11,166,952 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Inventor’s arguments have been carefully considered but are not persuasive.  
As outlined in the previous Office Action, patented claim 3 teaches a method for preventing growth of and/or treating a cancerous tumor and/or delaying the onset of cancer from tumor-initiating cells comprising administering a compound of formula (I) or (II) in an amount of 1 mg to 25 mg per day where the cancerous tumor is neuroblastoma.  
Instant claim 1 is drawn to this same method but without the dosage limitation.  That being the case, the instant claim may be thought of as drawn to the generic method, while the patented claim is drawn to a specific example of that method.  The instant claim thus encompasses the species claim of the patent.  However, note that the principle is well established in chemical cases, and in cases involving compositions of matter, that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a patent to the “generic claim.”  
Inventor argues that there are differences between the patented claim and the instant claim, for example, patented claim 3 teaches that the effective amount of the compound in the composition is from 1-25 mg per day and that this limitation is not present in instant claim 1.  And the examiner is in perfect agreement with inventor that this is so.  However, the fundamental premise of the rejection is that the absence of this limitation from instant claim 1 makes the claim essentially generic to the patented claim.  
Inventor’s arguments do not actually address the fundamental point of the rejection.  

Claim 13 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of (parent) U.S. Patent No. 11,166,952 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Inventor’s arguments have been carefully considered but are not persuasive.  
As outlined in the previous Office Action, patented claim 15 teaches a composition for preventing growth of and/or treating a cancerous tumor and/or delaying the onset of cancer from tumor-initiating cells comprising administering a compound of formula (I) or (II) and further includes one of more of small sets of explicitly taught antitumor antibiotics, topoisomerase inhibitors, mitotic inhibitors, steroids and antibodies.  
Instant claim 13 teaches this same composition but omits the small sets of antitumor antibiotics, topoisomerase inhibitors, mitotic inhibitors, steroids and antibodies and, instead, simply teaches these classes of additional ingredients.  The claim also teaches that the cancerous tumor and/or cancer is a neuroblastoma.  
As above for the patented claim 3 and instant claim 1 pairing, instant claim 13 may be thought of as drawn to the generic composition, while patented claim 15 is drawn to a specific set of examples of that composition.  The instant claim thus encompasses the species claim of the patent.  However, note that the principle is well established in chemical cases, and in cases involving compositions of matter, that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a patent to the “generic claim.”  
With respect to the instant neuroblastoma limitation, note that a recitation of the intended utility (i.e. preventing the growth of and/or treating neuroblastoma) in the preamble does not impart patentability to a known composition.  Note also, that an obviousness rejection is proper when the prior art suggest a reason or provides motivation to make the claimed invention, even where the reason or motivation is based on a different motivation from that of applicant.  There is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  
Inventor argues that there are differences between the patented claim and the instant claim and that patented claim 15 is actually generic to instant claim 13 with respect to the cancerous tumor and/or cancer.  And the examiner is in perfect agreement with inventor that that is one way to frame a comparison between the sets of limitations taught by the two claims.  However, the fundamental premise of the rejection is the composition because, in any case, the specific teaching of neuroblastoma of the instant claim is already encompassed by the generic teaching of the patented claim.  
Inventor’s arguments do not actually address the fundamental point of the rejection.  

Claim 1 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of (parent) U.S. Patent No. 11,166,952 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Inventor’s arguments have been carefully considered but are not persuasive.  
As outlined in the previous Office Action, patented claim 20 teaches a method for preventing growth of and/or treating a cancerous tumor and/or delaying the onset of cancer from tumor-initiating cells comprising administering a compound of formula (I) or (II) and further in combination with one of more of small sets of explicitly taught antitumor antibiotics, topoisomerase inhibitors, mitotic inhibitors, steroids and antibodies where the cancerous tumor is a neuroblastoma.  
Instant claim 1 is drawn to this same method but without the additional drugs.  Nonetheless, the ‘comprising’ language of instant claim 1 encompasses the limitations of the patented claim.  That being the case, the instant claim may be thought of as drawn to the generic method, while the patented claim is drawn to a specific set of examples of that method.  The instant claim thus encompasses the species claim of the patent.  However, note that the principle is well established in chemical cases, and in cases involving compositions of matter, that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a patent to the “generic claim.”  
Inventor argues that there are differences between the patented claim and the instant claim, for example, patented claim 20 teaches that the composition requires administration of the composition in combination with one or more chemotherapeutic or biological agents and that this limitation is not present in instant claim 1.  And the examiner is in perfect agreement with inventor that this is so.  However, the fundamental premise of the rejection is that the absence of this limitation from instant claim 1 makes the claim essentially generic to the patented claim.  
Inventor’s arguments do not actually address the fundamental point of the rejection.  

Allowable Subject Matter
Claims 2-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
As in the parent patent, WO 2020/142629 A1, outlined above in the 102 rejection, appears to be the closest prior art.  The reference does not teach, show, suggest or make obvious the instant method, or composition with the particular antitumor antibiotics, topoisomerase inhibitors, mitotic inhibitors, steroids or antibodies.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        4/27/2022